In an action to recover damages for personal injuries, the defendant 643 Manhattan Avenue Corp. appeals from an order of the Supreme Court, Kings County (Ambrosio, J.), dated April 28, 2003, which denied its motion for leave to renew a prior order of the same court (Barron, J.), dated May 17, 2001, denying its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the motion of the defendant 643 Manhattan Avenue Corp. for leave to renew, since it failed to establish a reasonable excuse as to why the additional facts it offered were not submitted on the original motion (see Hasmath v Cameb, 5 AD3d 438 [2004]; Bepat v Chandler, 2 AD3d 764 [2003]; Vita v Alstom Signaling, 308 AD2d 582 [2003]; Morrison v Rosenberg, 278 AD2d 392 [2000]; McNeill v Sandiford, 270 AD2d 467 [2000]; Cole-Hatchard v Grand Union, 270 AD2d 447 [2000]).
In light of our determination, the appellant’s remaining contentions have been rendered academic. Florio, J.P., Smith, Crane and Rivera, JJ., concur.